     8:20-cv-00374-CRZ Doc # 5 Filed: 09/21/20 Page 1 of 2 - Page ID # 13




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

KERRIE J. VARLEY,

                     Plaintiff,                                  8:20CV374

      vs.
                                                                   ORDER
ANDREW M. SAUL, Commissioner of
Social Security;

                     Defendant.




        Plaintiff has filed an application to proceed with this litigation without prepaying
 fees or costs. (Filing No. 2). The information contained in Plaintiff's affidavit
 demonstrates that Plaintiff is eligible to proceed in forma pauperis.


        IT IS ORDERED:

         1.    Plaintiff's application, (Filing No. 2) is granted, and the complaint shall
 be filed without payment of fees.

        2.      The Clerk of Court shall send a copy of this Memorandum and Order
 together with one summons form(s) and one USM-285 form(s) to Plaintiff's attorney
 of record for service of process on Defendant(s).

        3.     If Plaintiff is not requesting service by United States Marshal, Plaintiff's
 attorney of record shall, as soon as possible, complete the summons form(s) and
 return them to the Clerk of the court to be issued. The issued summon(s) will then be
 returned to Plaintiff's attorney of record for service on Defendant(s).

         4      If Plaintiff is requesting service by the United States Marshal, Plaintiff's
 attorney of record shall, as soon as possible, complete the USM-285 form(s) and the
 summons form(s) and return them to the Clerk of the court. The Clerk of the court will
 sign the summons form(s), to be forwarded with a copy of Plaintiff’s Complaint to the
 U.S. Marshal for service of process. The Clerk of the court will copy the Complaint;
 Plaintiff’s counsel need not do so. The Marshal shall serve the summons and the
 Complaint without payment of costs or fees.
    8:20-cv-00374-CRZ Doc # 5 Filed: 09/21/20 Page 2 of 2 - Page ID # 14




       5. This order is entered without prejudice to the court later entering an order
taxing costs in this case. No one, including any plaintiff, is relieved by this order from
the obligation to pay or to reimburse taxable costs after this action is over.


    Dated this 21st day of September, 2020.

                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
